Citation Nr: 1704620	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-13 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for the combined effects of service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to a rating in excess of 20 percent for bilateral hearing loss.

During the course of the Veteran's appeal, in a January 2013 rating decision, the RO assigned a 50 percent rating for the disability, effective April 27, 2010.

In April 2016, the Board issued a decision denying a schedular rating in excess of 20 percent prior to April 27, 2010, and a schedular rating in excess of 50 percent from April 27, 2010.  The Board also remanded the matter of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for the combined effects of service-connected hearing loss and tinnitus to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's hearing impairment resulting in missing parts of conversations, misunderstanding of speech and being unable to speak on the phone, and his tinnitus symptoms of ringing in the ear, are contemplated in the assigned schedular ratings; the effects of the Veteran's hearing and tinnitus disabilities to include episodes of inability to hear are contemplated in the 100 percent rating for unemployability.

CONCLUSION OF LAW

The criteria for an extraschedular rating under 38 C.F.R. § 3.321(b) for the effects of service-connected hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.85, Diagnostic Codes (DCs) 6100, 6260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as only requiring generic claim-specific notice).  The Veteran has substantiated his status as a veteran, and was informed of the disability rating and effective date elements of his claim in the February 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's VA outpatient and in-service treatment records have been obtained, and the Veteran has been afforded numerous VA audiological examinations in connection with his claim, most recently in March 2016.  Upon review, the report from that examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and elicited a medical history with respect to the Veteran's hearing loss and the functional limitations caused thereby. Additionally, the Veteran has supplemented the evidentiary record with witness statements concerning the functional impairment caused by his hearing loss disability.  Thus, the Board finds that the March 2016 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

Moreover, the Veteran's claim was referred to the Director of Compensation Service in 2016 for opinion on whether an extraschedular rating is warranted, in compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The remaining claim on appeal is thus ready to be considered on the merits.

II.  Legal Criteria and Analysis

The Veteran has alleged that he is entitled to consideration for an extraschedular rating for his bilateral defective hearing, as his hearing loss combined with his service-connected tinnitus intermittently rendered him unable to hear and significantly impacted his employability.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id. at 363; 38 C.F.R. § 4.1. 

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Additionally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of 38 C.F.R. § 3.321(b)(1) provides for referral of extra-schedular consideration based on the collective impact of multiple disabilities."

Here, as discussed below in greater detail, the Veteran's case has already been referred to the Director of Compensation Service.

The Veteran filed the instant claim for an increased rating in November 2007.  Prior to filing his claim, he was seen in September 2007 for a VA audiology hearing evaluation consult, during which he reported that he had trouble understanding speech and that speech sounds were garbled.  At that time, puretone testing for both ears reflected mild to severe sensorineural hearing loss (no specific puretone threshold findings were provided).  His speech discrimination score was 92 percent.  The audiologist recommended that the Veteran adjust his hearing aids.

In a January 2008 statement, the Veteran reported that his bilateral hearing loss had increased in severity.  He indicated that he had worn hearing aids since 2001 and knew his hearing had worsened because initially he "could hear a little bit" without the hearing aids but "now I hear virtually nothing" without them.  He reported that, even with the hearing aids, he missed parts of conversations, heard words that were different than those being said, and had difficulty talking on the phone.  He also reported that, when he had ringing in the ears, he "simply can't hear," and that this happened quite frequently.  He noted that his hearing loss negatively impacted his family and business dealings.  Also of record are statements, dated in February 2008, from his spouse and a co-worker attesting to the Veteran's hearing loss.

An April 2008 VA audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
65
70
LEFT
50
65
65
70
65

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  On physical examination, the auricles and external ears were within normal limits, although an otoscopy revealed excessive cerumen bilaterally.  The examiner noted that the Veteran's hearing condition had "progressed to moderate to moderately severe bilateral sensorineural hearing loss."

In his VA Form 9, received by VA on April 27, 2010, the Veteran reported that his hearing loss had a "tremendous negative effect on my ability to communicate in the work place," "handicapped my ability to earn a living," and "restricted my personal and social life."  In addition, the Veteran stated that he believed there was some "confusion as to the severity of my hearing loss by the audiology department at the VAMC in Richmond," where he received outpatient treatment.  He suggested that he was improperly evaluated, and stated that he was given the wrong hearing aids and as a result spent almost two years not being able to hear.  He noted that his current hearing aids were inadequate.



A December 2012 VA audiological examination revealed puretone thresholds tested by air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
75
70
LEFT
60
65
70
65
70

Puretone thresholds tested by bone conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
70
105
LEFT
60
60
70
70
105

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 52 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss bilaterally, and the examiner noted that the Veteran had difficulty understanding speech and communicating in his work environment, on the phone and in person-to-person conversations.

In a September 2015 written correspondence the Veteran argued that he was entitled to an extraschedular rating, as the "impairment rating assigned by VA does not adequately consider the limitations I face in my life due to my service connected hearing disability."

A March 2016 VA audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
70
LEFT
55
60
65
75
70

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 40 percent in the left ear.  The examiner opined that the Veteran's hearing loss caused functional impairment, to include the inability to obtain a high school teaching position due to hearing loss.  The examiner noted that, without hearing aids, the Veteran's ability to hear is "severely limited."  The examiner added that, even with hearing aids, episodes of tinnitus prevented the Veteran from hearing anything.

In a March 2016 informal hearing presentation, the Veteran's representative reiterated that an extraschedular rating was warranted.  In support of this claim, the representative argued that the hearing studies in the Veteran's case were inadequate because they were conducted "in the sterile quiet of an audiology booth," and thus did not reflect the severity of his condition in daily life.  

In an August 2016 report of administrative review for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), the Director of Compensation Service indicated that she reviewed the claims file for consideration of whether extraschedular evaluation for bilateral hearing loss is warranted, or whether a combined-effects extraschedular evaluation may be assigned based upon the collective impact of the hearing loss and tinnitus pursuant to Johnson.

The Director noted findings from VA audiological evaluations as well as the Veteran's statements regarding the severity of his hearing loss and tinnitus and their effects on his employment.

She found that the evidentiary record failed to demonstrate an exceptional disability pattern for the service-connected hearing loss that rendered application of the regular rating criteria impractical.  In so finding, she noted that the rating criteria for hearing loss, although mechanically applied through the combination of decibel losses and speech discrimination, were still predicated upon the average impairment of earning capacity.  It was implicit that such symptomatology as difficulty with hearing on the phone, spoken conversation, and background noise was considered under the rating criteria.  Therefore, she found his report of difficulty with social interactions, background noise, and understanding conversation was contemplated under the regular rating criteria.

The Director also indicated that it was determined that an extraschedular rating was not ordered based upon the collective impact of the hearing loss and tinnitus.  She indicated that the evidentiary record showed no exceptional or unusual disability picture that would not exist if not for the interaction of the service-connected hearing loss and tinnitus.  Accordingly, entitlement to an extraschedular evaluation for bilateral hearing loss and a collective extraschedular evaluation based on the combined effects of the hearing loss and tinnitus was also denied.

In this case, the Board agrees with the Director of Compensation Service that entitlement to an extraschedular rating for the service-connected bilateral hearing loss disability, to include in conjunction with his service-connected tinnitus, disability is not warranted. 

The Veteran reports hearing impairment resulting in missing parts of conversations, misunderstanding of speech and being unable to speak on the phone.  With respect to these effects, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss as the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  In fact, the Veteran's particular hearing loss has been evaluated under the alternative criteria for having an exceptional pattern of hearing loss.

However, the rating criteria do not contemplate the type of impairment reported by the Veteran when combined with the effects of his service-connected tinnitus.  The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  The Veteran has been assigned the maximum 10 percent rating for this aspect of disability. 

Here, the Veteran reports episodes of hearing loss and tinnitus symptoms which renders him unable to hear and that these episodes occur quite frequently.  The evidence of record documents that the Veteran's hearing loss, along with tinnitus, has resulted in difficulties with communication at work and socially and understanding conversation.  However, the 50 and 10 percent ratings assigned contemplate substantial hearing impairment with difficulties with communication.  38 C.F.R. § 4.85, Diagnostic Codes 6100, 6260. 

With respect to whether there is marked interference with employment, the Board acknowledges that the Veteran's hearing loss and tinnitus disabilities certainly interfered with his ability to perform his work duties in his former employment as a teacher, with periods where he is unable to hear anything.  Certainly, the record reflects that the Veteran is unable to obtain and maintain a teaching position due to his hearing loss and tinnitus.  The Veteran has already been awarded a 100 percent, total disability rating based upon individual unemployability due to his service-connected disabilities (TDIU), which includes consideration of the occupational impairment caused by his service-connected hearing loss and tinnitus.  Thus, the 100 percent TDIU rating contemplates the functional effects of the Veteran's service-connected hearing loss and tinnitus.  Thus, as the effects of the Veteran's service-connected hearing loss and tinnitus are compensated at the 100 percent rate, the Board finds no additional impairment regarding the combined effects of hearing loss and tinnitus which are not contemplated in the assigned schedular and TDIU ratings.  

Accordingly, the Board finds that an extraschedular evaluation is not warranted.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for the combined effects of service-connected hearing loss and tinnitus is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


